Title: Notes on Documents from the Secretary of the Treasury, ca. 15–19 February 1793 (Abstract)
From: Madison, James
To: 


Abstract. Ca. 15–19 February 1793. A summary outline of the official documents and letters that the secretary of the treasury presented to the House of Representatives in response to the 23 Jan. 1793 resolutions introduced by William Branch Giles calling for information on the repayment of loans owed to France since the American Revolution. Most of the first page relates to Hamilton’s correspondence with Amsterdam bankers, and all of the second page calendars and abstracts letters from Hamilton to William Short. At the bottom of the first page JM wrote: “On the note to Mr. S. of Novr. 26. 92. Quer. as to General discretion / Quer. if communicated to P. / Quer. Might not the money have been secured in Bank of Amsterdam / Quer. if uncertainty of waiting for orders in Europe, not a pretext to the arrangemt. wth the Bank / Quer. if apology necessary for the provisional step in absence of P. why proceed witht. him when on the spot—if so.”
